Citation Nr: 0915499	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The record contains multiple psychiatric reports which 
provide diagnoses of PTSD for VA purposes.  Furthermore, 
several of the diagnoses were specifically linked with 
in-service stressors.  In a March 2002 Veteran's Center 
psychiatric report, the Veteran reported multiple rocket and 
mortar attacks on his unit and the death of a fellow soldier 
due to a land mine.  In a February 2009 stressor statement, 
the Veteran provided specific details about his rocket and 
mortar attack stressor.  He reported that it occurred from 
January 1968 through March 1968, during the Tet Offensive.  
He reported that during that time he was with the 86th Combat 
Engineer Battalion, 9th Infantry Division.  This is 
consistent with the information in the Veteran's service 
personnel records, which show that he served in Company C, 
86th Combat Engineer Battalion, from October 3, 1967 to 
September 19, 1968.  In a transcript of a February 2009 
hearing before the Board, the Veteran also reported that 
there were rocket and mortar attacks on the base where he 
arrived in Vietnam on his first day in-country.  The Veteran 
identified this location as Long Hai.  Based on the dates 
provided in the Veteran's service personnel records, the 
Veteran's arrival in Vietnam occurred sometime between August 
25, 1967, and October 3, 1967.

This information was provided after the RO had determined 
that there was insufficient information to verify the 
Veteran's claimed stressors.  In accordance with VA 
regulations, for PTSD to be service-connected, any diagnosis 
that links the Veteran's current PTSD to his time in service 
must be based on consideration of only those events that have 
been verified.  Accordingly, since the record now contains 
information with which to form a proper request to the U.S. 
Army and Joint Services Records Research Center (JSRRC), one 
must be submitted.

With regard to the Veteran's skin disorder claim, multiple VA 
medical reports of record have stated that the skin disorder 
is secondary to a psychiatric disorder.  Specifically, a 
March 2006 VA medical report stated that the Veteran's skin 
disorder was possibly secondary to self-inflicted injury.  An 
April 2006 VA medical report stated that the Veteran had a 
fixed delusional disorder which "may have led to his 
cellulitis since he had been putting bleach and materials on 
his skin."  Multiple VA medical reports have provided 
diagnoses of this delusional disorder as delusional 
parasitosis, but it is unclear whether this disorder itself 
is related to the Veteran's currently diagnosed PTSD.  
Accordingly, this claim is inextricably intertwined with the 
PTSD claim and must be remanded, pending the determination of 
that issue.  In addition, an etiological opinion must be 
obtained to determine whether the Veteran's currently 
diagnosed skin disorder is related to his PTSD.

Accordingly, the case is remanded for the following actions:

1.	The RO must review the file and prepare 
a summary of all the claimed stressors, 
to include the Veteran's claim of 
mortar and rocket attacks on his unit 
between January 1968 and March 1968 and 
his claim of a mortar and rocket attack 
on the day he arrived in Vietnam.  The 
summary must also include unit 
information that will allow JSRRC to 
verify whether the Veteran was present, 
or likely to be present, at or near the 
locations of any incidents which fit 
the above descriptions.  This summary, 
and all associated documents, must be 
sent to JSRRC, which must be requested 
to provide any information that might 
corroborate the Veteran's alleged 
stressors.

2.	Following the above, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
Veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
Veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and 
consistent with the circumstances of 
service -- as conclusive evidence of 
the occurrence of the stressor.  If the 
RO determines that the evidence does 
not show that the Veteran "engaged in 
combat with the enemy," the RO must 
consider all credible supporting 
evidence developed to show that the 
Veteran experienced the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

3.	If, and only if, the RO determines that 
the evidence establishes the occurrence 
of the alleged stressor or stressors, 
then the Veteran must be afforded a VA 
psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with 
this examination.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  A 
complete rationale for all opinions 
should be provided.  The report 
prepared should be typed.

4.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any skin disorder found.  The claims 
file must be made available to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any currently 
diagnosed skin disorder is related to 
his military service.  The examiner 
must also state whether any diagnosed 
skin disorder is due to or aggravated 
by any psychiatric disorder found.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

5.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then 
readjudicate the claims, taking into 
account any new evidence associated 
with the claims file.  Thereafter, if 
any claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of 
the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

